Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/9/20 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Objections
3.	Claim 18 should depend from claim 17 instead of claim 15 in order to provide proper antecedent basis for “the stem” in claim 18.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6, 8-11, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US 6,983,946 B2).
Regarding claim 1, Sullivan discloses a container comprising: a container body (21, Figure 11) having a top surface and a bottom surface; and a fixture assembly (21’, Figure 11) 
Regarding claim 2, Sullivan discloses the container of claim 1, wherein the anchor (35) further includes a stem (vertical portion of 35) extending downward from the bottom surface, the at least one anchor lock being connected to and extending from the stem (see Figure 10).  
Regarding claim 3, Sullivan discloses the container of claim 2, wherein, when the anchor (35) is inserted in the second vehicle anchor fixture (27), the stem passes through an aperture of the second vehicle anchor fixture (see col. 7 lines 29-30).  
Regarding claim 4, Sullivan discloses the container of claim 1, wherein the fixture assembly (21’) comprises: [interpretation #1] a fixture plate (lid 30 shown in Figure 2 is a “plate” as so broadly claimed); and at least one anchor fixture (the rest of the box 21’ besides the lid) connected to the fixture plate; [interpretation #2] a fixture plate (the front wall 25 is a 
Regarding claim 5, Sullivan discloses the container of claim 4, wherein the fixture plate (front wall 25) includes a handle (34) configured for carrying the container (see Figure 6). 
Regarding claim 6, Sullivan discloses the container of claim 4, wherein the fixture assembly (21’) is removable from the container (21, see Figure 2).  
Regarding claim 8, Sullivan discloses a stackable container assembly comprising: a base container (21) comprising: a container body having a top surface and a bottom surface, the bottom surface being configured for connecting the base container to a vehicle (60, vehicle not currently being claimed in combination); a tongue (37) connected to the container body and being configured for inserting into a first vehicle anchor fixture (68) connected to the vehicle; and an anchor (35) connected to the container body and being configured for inserting into a second vehicle anchor fixture (67), the anchor comprising: an anchor base (vertical component of 35, OR, just the terminal end of the vertical portion of 35, the part that would be attached to the bottom surface) being connected to the bottom surface of the container body (see shape of 35 in Figure 2); and at least one anchor lock (horizontal portion of 35) extending from the anchor base, the at least one anchor lock extending parallel to the bottom surface of the container body (see shape of 35 in Figure 2); and an accessory container (21’ or 21”) comprising: an accessory body having an accessory bottom surface for selectively connecting the accessory container to the top surface of the base container such that the accessory container is stacked on top of the base container.  

Regarding claim 10, Sullivan discloses the stackable container assembly of claim 8, further comprising a fixture assembly (21’) attached to the top surface of the container body, the fixture assembly being configured for receiving the accessory container (21”); and wherein the fixture assembly comprises: [interpretation #1] a fixture plate (lid 30 shown in Figure 2 is a “plate” as so broadly claimed); and at least one anchor fixture (the rest of the box 21’ besides the lid) connected to the fixture plate; [interpretation #2] a fixture plate (the front wall 25 is a “plate” as so broadly claimed); and at least one anchor fixture (the rest of the box 21’ besides the front wall) connected to the fixture plate.
Regarding claim 11, Sullivan discloses the stackable container assembly of claim 10, wherein the fixture assembly is removable from the base container (see Figure 2).
Regarding claim 13, Sullivan discloses the container of claim 8, wherein the anchor (35) further includes a stem (vertical portion of 35) extending downward from the bottom surface, the at least one anchor lock being connected to and extending from the stem (see Figure 10).  
Regarding claim 14, Sullivan discloses the container of claim 13, wherein, when the anchor (35) is inserted in the second vehicle anchor fixture (27), the stem passes through an aperture of the second vehicle anchor fixture (see col. 7 lines 29-30).  
Regarding claim 15, Sullivan discloses a vehicle (60) comprising: a first vehicle anchor fixture (68) and a second vehicle anchor fixture (67); a base container (21) connected to the first and second vehicle anchor fixtures, the base container comprising: a container body having 
Regarding claim 17, Sullivan discloses the container of claim 15, wherein the anchor (35) further includes a stem (vertical portion of 35) extending downward from the bottom surface, the at least one anchor lock being connected to and extending from the stem (see Figure 10).  
Regarding claim 18, Sullivan discloses the vehicle of claim 15, wherein the stem passes through an aperture of the second vehicle anchor fixture (see col. 7 lines 29-30).
Regarding claim 19, Sullivan discloses the vehicle of claim 15, further comprising a fixture assembly (21’) attached to the top surface of the container body, the fixture assembly being configured for receiving the accessory container (21”); and wherein the fixture assembly comprises: [interpretation #1] a fixture plate (lid 30 shown in Figure 2 is a “plate” as so broadly claimed); and at least one anchor fixture (the rest of the box 21’ besides the lid) connected to .
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 6,983,946 B2) in view of Olarte (US 2019/0248543 A1).
Regarding claim 7, Sullivan discloses the container of claim 4, but fails to disclose a fluid filling neck configured for filling an interior of the container with fluid; and wherein the fluid filling neck: extends from the container body; and is outside an exterior edge of the fixture plate. Olarte teaches that it was already know in the art for a series of stacked containers to each include a protruding neck (14) for filling the container with liquid. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided one or more of the Sullivan stacked containers with a protruding neck like that of Olarte, the motivation being to allow a user to easily add liquid to one of the stacked containers should the need ever arise.
9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 6,983,946 B2) in view of Roberts (US 2010/0147916 A1).
.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
11.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
12.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,744,953 B2 in view of Massicotte et al. (US 2013/0094920 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed features are found in the patented claims except for the present claims 1, 8, and 15 recitation of the anchor lock extending parallel to the bottom surface of a container body; or the claims 2, 3, 13, 14, 17, and 18 recitation of a stem. The patented claims do not specify these features. Massicotte teaches that it was already known in the art for an anchor lock (442) .
14.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,744,953 B2 in view of Massicotte et al. (US 2013/0094920 A1) as applied above, further in view of Roberts et al. (US 2010/0147916). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed features are found in the patented claims except for presently recited snowmobile. Roberts teaches that it was already known in the art to removably mount a container (10) to the back of a snowmobile as claimed. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have mounted the containers of the patented claims to the back of a snowmobile in the manner taught by Roberts, the motivation being to allow the snowmobile operator to transport various quantities of gear as needed.
15.	Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,391,949 B2 in view of Massicotte et al. (US 2013/0094920 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed features are found in the patented claims except for the present claims 1, 8, and 15 recitation of the anchor lock extending parallel to the bottom surface of a container body; or the claims 2, 3, 13, 14, 17, and 18 recitation of a stem. The patented claims do not specify these features. Massicotte teaches that it was already known in the art for an anchor lock (442) like that of the patented claims to extend parallel to the bottom surface of a container body (see Figures 4A and 6-8) and be mounted to a stem (404). It would have been obvious to one having ordinary skill in .
16.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,391,949 B2 in view of Massicotte et al. (US 2013/0094920 A1) as applied above, further in view of Roberts et al. (US 2010/0147916). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed features are found in the patented claims except for presently recited snowmobile. Roberts teaches that it was already known in the art to removably mount a container (10) to the back of a snowmobile as claimed. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have mounted the containers of the patented claims to the back of a snowmobile in the manner taught by Roberts, the motivation being to allow the snowmobile operator to transport various quantities of gear as needed.
Allowable Subject Matter
17.	Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the proper Terminal Disclaimers are filed.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
9/10/21